          Case 1:19-cv-00203-CWD Document 61 Filed 01/22/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


     WILDEARTH GUARDIANS, et al.,
                                                    Case No. 1:19-cv-00203-CWD
                         Plaintiffs,

           v.                                      SCHEDULING ORDER
                                                   (LEGAL TRACK)
     U.S. FOREST SERVICE, et al,

                         Defendants.




         In accordance with the proposed litigation plan submitted by the parties, (Dkt. 60),

and to further the just, speedy, and inexpensive determination of this matter,

         NOW THEREFORE IT IS HEREBY ORDERED that the following deadlines

and procedures will govern this litigation:

1.       Motion Deadline: All motions to intervene, as well as proposed answers by

         intervenors, must be filed by February 10, 2021.




SCHEDULING ORDER - 1
            Case 1:19-cv-00203-CWD Document 61 Filed 01/22/21 Page 2 of 3




2.      Amendment of Pleadings and Joinder of Parties: Motions to amend pleadings and

        join parties, except for allegations of punitive damages, must be filed on or before

        May 11, 2021. This deadline will be extended only for good cause shown. 1

3.      Alternative Dispute Resolution: The parties have determined that ADR would not

        be appropriate for this matter.

4.      Answer Deadline: Defendants must file an answer by February 22, 2021.

5.      Administrative Record: Defendants must file their administrative records by April

        20, 2021. The parties are to confer as to any objections to the completeness of the

        administrative records. If Plaintiffs have objections to the completeness of the

        administrative records, they must be filed by May 11, 2021.

6.      Discovery: If after review of the administrative records, and after the parties meet

        and confer regarding the same, Plaintiffs may propound discovery and Defendants

        may lodge objections to the same. The Court will resolve the disputes, including

        whether discovery is available on the claims alleged in this matter.

7.      Dispositive Motions: The parties may propose a schedule for dispositive motions

        once the above matters are resolved by the Court.




        1
         The Ninth Circuit has held that motions to amend filed after the Scheduling Order deadline are
governed not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead, by the more restrictive
provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

SCHEDULING ORDER - 2
          Case 1:19-cv-00203-CWD Document 61 Filed 01/22/21 Page 3 of 3




8.    Law Clerk: The law clerk assigned to this case is Kirsten Wallace, and may be

      reached at (208) 334-9331. If this case is later reassigned or referred to another

      judge, consult the Judges’ webpage 2 for the judges’ staff directory.

9.    Calendaring Clerk: Scheduling matters and calendar issues may be directed to

      Amy Tate, who may be reached at (208) 334-9387. If the case is later reassigned

      or referred, please consult the Judges’ web page for a staff directory.

10.   Docketing Clerk: If you have a docketing or filing question, please contact a

      docket clerk 3 at (208) 334-1361.




                                                        DATED: January 22, 2021


                                                        _________________________
                                                        Honorable Candy W. Dale
                                                        United States Magistrate Judge




      2
          http://id.uscourts.gov/district/judges/Welcome.cfm
      3
       The Clerk’s office staff directory may be found on the Court’s webpage:
      http://id.uscourts.gov/district/attorneys/DocketingCourtroom_Dep.cfm



SCHEDULING ORDER - 3
